           Case 1:20-cv-03377-DLF Document 42 Filed 02/27/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ALABAMA ASSOCIATION OF
 REALTORS, et al.,
                                                            No. 20-cv-3377 (DLF)
     Plaintiffs,

         v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,

     Defendants.


                         DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                         NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants respectfully respond to Plaintiffs’ Notice of Supplemental Authority concerning

Terkel v. Centers for Disease Control and Prevention, No. 20-564, 2021 U.S. Dist. LEXIS 33570 (E.D. Tex.

Feb. 25, 2021), which entered a declaratory judgment for the plaintiffs in that case that the Centers

for Disease Control and Prevention (CDC) Order at issue here exceeds Congress’s powers under the

Commerce Clause and the Necessary and Proper Clause. See ECF No. 41. The district court in Terkel

dismissed two plaintiffs for lack of standing, 2021 U.S. Dist. LEXIS 33570, at *9–10, and, for the five

“remaining plaintiffs,” entered “summary judgment granting declaratory relief in their favor,” id. at

*31. Defendants respectfully disagree with the Terkel decision, and the government has filed an appeal.

For present purposes, it suffices to observe that (1) the Terkel opinion’s holding is irrelevant to this

case, as Plaintiffs here do not contend that the CDC Order exceeds Congress’s powers under the

Commerce Clause and the Necessary and Proper Clause, and (2) the Terkel judgment does not extend

beyond the plaintiffs in that case and does not prohibit the application of the Order to any other

parties, including the Plaintiffs in this case, see 28 U.S.C. § 2201 (court may “declare the rights and

other legal relations of any interested party seeking such declaration” (emphasis added)).
         Case 1:20-cv-03377-DLF Document 42 Filed 02/27/21 Page 2 of 2



Dated: February 27, 2021                   Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General

                                           ERIC BECKENHAUER
                                           Assistant Director, Federal Programs Branch

                                           /s/ Steven A. Myers
                                           STEVEN A. MYERS
                                           Senior Trial Counsel (NY Bar No. 4823043)
                                           LESLIE COOPER VIGEN
                                           Trial Attorney (DC Bar No. 1019782)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, DC 20005
                                           Tel: (202) 305-8648
                                           Fax: (202) 616-8470
                                           E-mail: steven.a.myers@usdoj.gov

                                           Counsel for Defendants




                                       2
